852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert CARSON, Plaintiff-Appellant,v.MICHIGAN PAROLE BOARD, Defendant-Appellee,
No. 88-1277.
United States Court of Appeals, Sixth Circuit.
July 27, 1988.

Before LIVELY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Albert Carson filed this civil rights action under 42 U.S.C. Sec. 1983 in the district court alleging that the defendant Michigan Parole Board improperly denied him parole.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
The district court correctly concluded that defendant is immune from suit for damages under 42 U.S.C. Sec. 1983 under the eleventh amendment.   Alabama v. Pugh, 438 U.S. 781 (1978).  Further, individual parole board members were found to enjoy absolute immunity from suit for damages.   See Farrish v. Mississippi State Parole Bd., 836 F.2d 969, 973-74 (5th Cir.1988).  Plaintiff's prayer for injunctive relief also constitutes a challenge to the fact or duration of his confinement which must be pursued by a petition for writ of habeas corpus under 28 U.S.C. Sec. 2254 after exhaustion of state remedies.   See Preiser v. Rodriguez, 411 U.S. 475, 489 (1973).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.